J-S36023-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 GENE ALEL WOODS, JR.                    :
                                         :
                   Appellant             :   No. 9 MDA 2019

    Appeal from the Judgment of Sentence Entered November 29, 2018
    In the Court of Common Pleas of Berks County Criminal Division at
                     No(s): CP-06-CR-0004652-2016


BEFORE:    PANELLA, P.J., SHOGAN, J., and PELLEGRINI*, J.

MEMORANDUM BY SHOGAN, J.:                     FILED SEPTEMBER 24, 2019

     Appellant, Gene Alel Woods, Jr., appeals from the judgment of sentence

entered on November 29, 2018, in the Berks County Court of Common Pleas

following the revocation of his probation.   Appellant’s counsel has filed a

petition to withdraw representation and a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), and Commonwealth v. Santiago, 978

A.2d 349 (Pa. 2009), which govern withdrawal from representation on direct

appeal. Appellant has not filed a response to counsel’s petition to withdraw.

Following our review, we grant counsel’s petition to withdraw and affirm the

judgment of sentence.




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S36023-19


       On December 13, 2016, Appellant entered a negotiated guilty plea to

one count of disorderly conduct1 at Berks County Court of Common Pleas

Docket Number CP-06-CR-0004652-2016 (“Docket 4652 of 2016”), and he

was sentenced to one year of probation. On April 29, 2017, Reading Police

Officer Adam L. Babbitt filed a complaint and affidavit charging Appellant with

several violations of the Pennsylvania Crimes Code, docketed at Berks County

Court of Common Pleas Docket Number CP-06-CR-2446 of 2017 (“Docket

2446 of 2017”).         On that docket, Appellant pled guilty to count one,

aggravated assault; count four, resisting arrest; and count five, false

identification to a law enforcement officer.2 He was sentenced to an aggregate

term of imprisonment of twenty-one to forty-two months of imprisonment for

counts one and four, followed by one year of probation for count five.

       Thereafter, at Docket 4652 of 2016, the Berks County Office of Adult

Probation and Parole alleged Appellant violated his probation by failure to

report as directed, failure to notify change of address, having a new arrest,

and failure to comply with chemical testing.     At the Gagnon II3 hearing,

Appellant admitted the probation violations. N.T., 11/29/18, at 2. The court

revoked Appellant’s probation, and in keeping with the recommendation of the



____________________________________________


1   18 Pa.C.S. § 5503(a)(1).

2   18 Pa.C.S. §§ 2702(a)(3), 5104, and 4914(a), respectively.

3   Gagnon v. Scarpelli, 411 U.S. 778 (1973) (“Gagnon II”).

                                           -2-
J-S36023-19


Berks County Office of Adult Probation and Parole, imposed a sentence of

special probation for one year at Docket 4652 of 2016, consecutive to the

sentence at count five of Docket 2446 of 2017. Order, 11/29/18.

      Appellant filed a pro se post-sentence motion on December 10, 2018,

which the trial court denied the next day, and a timely, counseled notice of

appeal.   The trial court thereafter permitted counsel to withdraw and

appointed conflict counsel. Conflict counsel then advised that he would be

filing a petition to withdraw pursuant to Anders and Santiago.             In its

Statement in Lieu of Opinion, the trial court submits that it conducted an

independent review of the record, and it “concurs with counsel’s determination

that no meritorious issues exist for direct appeal.”    Statement in Lieu of

Opinion, 2/21/19, at 1.

      Before we address any question raised on appeal, we must resolve

appellate counsel’s request to withdraw. Commonwealth v. Cartrette, 83

A.3d 1030 (Pa. Super. 2013) (en banc). There are procedural and briefing

requirements imposed upon an attorney who seeks to withdraw on appeal.

The procedural mandates are that counsel must:

      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the brief to the defendant; and 3) advise the defendant that he
      or she has the right to retain private counsel or raise additional
      arguments that the defendant deems worthy of the court’s
      attention.

Id. at 1032 (citation omitted).


                                    -3-
J-S36023-19


       In addition, our Supreme Court, in Santiago, 978 A.2d 349, stated that

an Anders brief must:

       (1) provide a summary of the procedural history and facts, with
       citations to the record;

       (2) refer to anything in the record that counsel believes arguably
       supports the appeal;

       (3) set forth counsel’s conclusion that the appeal is frivolous; and

       (4) state counsel’s reasons for concluding that the appeal is
       frivolous. Counsel should articulate the relevant facts of record,
       controlling case law, and/or statutes on point that have led to the
       conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

       Counsel has complied with the requirements for withdrawal outlined in

Anders.       Specifically, counsel requested to withdraw based upon his

determination that the appeal is wholly frivolous.     Petition to Withdraw as

Counsel, 4/16/19, at ¶ 5. Additionally, counsel sent a letter to Appellant, and

he attached a copy of the letter to his motion.4 Counsel informed Appellant

that he has filed a motion to withdraw and an Anders brief, and he apprised


____________________________________________


4  Counsel’s initial letter to Appellant dated April 16, 2019, misinformed
Appellant regarding when he could proceed pro se or with new counsel.
Counsel’s subsequent clarification to Appellant pursuant to our order of April
23, 2019, again failed to inform Appellant of his right to immediately proceed.
See Commonwealth v. Muzzy, 141 A.3d 509 (Pa. Super. 2016) (clarifying
that counsel’s letter to client shall inform client that upon counsel’s filing of
petition to withdraw, client has immediate right to proceed in appeal pro se or
by privately retained counsel). Following our subsequent order filed June 27,
2019, counsel successfully informed Appellant by letter dated July 8, 2019, of
Appellant’s immediate right to proceed pro se or with privately retained
counsel. Appellant has not responded to counsel’s application to withdraw.

                                           -4-
J-S36023-19


Appellant of his rights in light of the motion to withdraw as counsel. Thus,

Appellant’s appellate counsel satisfied the requirements of Anders.

      We now examine whether the brief satisfies the Supreme Court’s

dictates in Santiago, which provide that:

      in the Anders brief that accompanies court-appointed counsel’s
      petition to withdraw, counsel must: (1) provide a summary of the
      procedural history and facts, with citations to the record; (2) refer
      to anything in the record that counsel believes arguably supports
      the appeal; (3) set forth counsel’s conclusion that the appeal is
      frivolous; and (4) state counsel’s reasons for concluding that the
      appeal is frivolous. Counsel should articulate the relevant facts of
      record, controlling case law, and/or statutes on point that have led
      to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361; Cartrette, 83 A.3d at 1032.

      Counsel’s brief is sufficiently compliant with Santiago. It sets forth the

history of this case, outlines pertinent case authority, cites to the record, and

refers to an issue of arguable merit. Anders Brief at 5–8. Further, the brief

advances counsel’s conclusion that the appeal is frivolous and the reasons for

counsel’s conclusion. Id. at 9–11. Accordingly, we proceed to examine the

issue counsel identified in the Anders brief, and then we conduct “a full

examination of all the proceedings, to decide whether the case is wholly

frivolous.” Commonwealth v. Yorgey, 188 A.3d 1190, 1195 (Pa. Super.

2018) (en banc).

      Counsel for Appellant has indicated that after review of the certified

record, there are no meritorious issues. Anders Brief at 8. However, counsel

set forth one possible issue on Appellant’s behalf:



                                      -5-
J-S36023-19


     A. Did not the lower court abuse its sentencing discretion by
     ordering Appellant to be placed on one year of probation
     consecutive to another of Appellant’s cases following an informal
     Gagnon II hearing where Appellant admitted a technical violation
     of probation, namely: a new conviction?

Anders Brief at 5.

     Appellant’s issue presents a challenge to the discretionary aspects of his

sentence, and it is well settled that “[t]he right to appellate review of the

discretionary aspects of a sentence is not absolute.”     Commonwealth v.

Zirkle, 107 A.3d 127, 132 (Pa. Super. 2014). When an appellant challenges

the discretionary aspects of a sentence, the appeal should be considered a

petition for allowance of appeal. Commonwealth v. W.H.M., 932 A.2d 155,

163 (Pa. Super. 2007).

     As we observed in Commonwealth v. Moury, 992 A.2d 162, 170 (Pa.

Super. 2010) (citing Commonwealth v. Evans, 901 A.2d 528 (Pa. Super.

2006)):

     An appellant challenging the discretionary aspects of his sentence
     must invoke this Court’s jurisdiction by satisfying a four-part test:

           [W]e conduct a four-part analysis to determine:
           (1) whether appellant has filed a timely notice of
           appeal, see Pa.R.A.P. 902 and 903; (2) whether the
           issue was properly preserved at sentencing or in a
           motion to reconsider and modify sentence, see
           Pa.R.Crim.P. 708; (3) whether appellant’s brief has a
           fatal defect, Pa.R.A.P. 2119(f); and (4) whether there
           is a substantial question that the sentence appealed
           from is not appropriate under the Sentencing Code,
           42 Pa.C.S.A. § 9781(b).




                                     -6-
J-S36023-19


Id. at 170. Whether a particular issue constitutes a substantial question about

the appropriateness of a sentence is a question to be evaluated on a case-by-

case basis.   Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa. Super.

2001).

      Appellant filed a timely appeal and preserved the issue in his post-

sentence motion. Appellant has not included a statement raising this issue in

his brief pursuant to Rule 2119(f). However:

      [i]n the non-Anders context, the defendant must “preserve the
      issue in a court-ordered Pa.R.A.P. 1925(b) concise statement and
      a Pa.R.A.P. 2119(f) statement.” Id. Where counsel files an
      Anders brief, this Court has reviewed the matter even absent a
      separate Pa.R.A.P. 2119(f) statement. See Commonwealth v.
      Wilson, 396 Pa. Super. 296, 578 A.2d 523 (1990); see also
      Commonwealth v. Lilley, 978 A.2d 995 (Pa. Super. 2009).
      Hence, we do not consider counsel’s failure to submit a Rule
      2119(f) statement as precluding review of whether Appellant’s
      issue is frivolous.

Commonwealth v. Zeigler, 112 A.3d 656, 661 (Pa. Super. 2015); see also

Commonwealth v. Bynum-Hamilton, 135 A.3d 179 (Pa. Super 2016) (the

appellant’s failure to file a separate Rule 2119 statement where counsel has

sought to withdraw does not preclude review of whether the appellant’s issue

is frivolous). Thus, we consider whether Appellant has raised a substantial

question.

      “[A]n appeal is permitted only after this Court determines that there is

a substantial question that the sentence was not appropriate under the

sentencing code.” Zeigler, 112 A.3d at 661 (quoting Cartrette, 83 A.3d at

1042). When considering the merits of a discretionary-aspects-of-sentencing

                                     -7-
J-S36023-19


claim, we analyze the sentencing court’s decision under an abuse-of-discretion

standard.     Commonwealth v. Dodge, 77 A.3d 1263, 1274 (Pa. Super.

2013).5

       Appellant asserts that the trial court abused its discretion in imposing a

sentence of probation consecutive, rather than concurrent to the sentence at

count five of Docket 2446 of 2017. This claim does not raise a substantial

question. We have stated:

       A court’s exercise of discretion in imposing a sentence
       concurrently or consecutively does not ordinarily raise a
       substantial question. Commonwealth v. Mastromarino, 2 A.3d
       581, 587 (Pa. Super. 2010), appeal denied, 609 Pa. 685, 14 A.3d
       825 (2011). Rather, the imposition of consecutive rather than
       concurrent sentences will present a substantial question in only
       “the most extreme circumstances, such as where the aggregate
       sentence is unduly harsh, considering the nature of the crimes and
       the length of imprisonment.” Commonwealth v. Lamonda, 52
       A.3d 365, 372 (Pa. Super. 2012), appeal denied, 621 Pa. 677, 75
       A.3d 1281 (2013).

Commonwealth v. Caldwell, 117 A.3d 763, 769 (Pa. Super. 2015) (en

banc).

       Even if Appellant raised a substantial question, the issue is not

meritorious.    The record reveals that Appellant’s guilty plea in 2016 to 18

Pa.C.S. § 5503, graded as a third degree misdemeanor, carried a statutory

maximum penalty of twelve months of imprisonment. The offense gravity


____________________________________________


5 We recognize that the sentencing guidelines do not apply to a revocation
sentence. 204 Pa. Code § 303.1(b); Commonwealth v. Pasture, 107 A.3d
21, 27 (Pa. 2014).


                                           -8-
J-S36023-19


score was one, and Appellant’s prior record score was five, Guideline Sentence

Form, 1/27/17, and the standard range minimum was RS–6 ± 3. 204 Pa.

Code § 303.16(a).       Thus, the trial court’s original sentence following

Appellant’s guilty plea to disorderly conduct of one year of probation was in

the mitigated range and therefore, lenient.

         Upon revocation of probation due to his conviction for aggravated

assault, resisting arrest, and false identification to law enforcement at Docket

2446 of 2017, Appellant’s revocation sentence of one year consecutive

probation does not remotely approach “clearly unreasonable,” as asserted by

the Commonwealth. Commonwealth’s Brief at 7. Appellant admitted that he

failed to adhere to the conditions of probation originally imposed upon him,

and the trial court, upon revocation of the probation, imposed a sentence of

probation once again, made consecutive to the sentence of Appellant’s new

crime. N.T., 11/29/18, at 2, 4. There was no abuse of discretion by the trial

court.     Pasture, 107 A.3d at 28 (“We emphasize a trial court does not

necessarily abuse its discretion in imposing a seemingly harsher post-

revocation sentence where the defendant received a lenient sentence and then

failed to adhere to the conditions imposed on him.”).

         Finally, we have independently reviewed the record in order to

determine if counsel’s assessment about the frivolous nature of the present

appeal is correct. Yorgey, 188 A.3d at 1195. After review of the issue raised




                                     -9-
J-S36023-19


by counsel6 and our independent review of the record, we conclude that an

appeal in this matter is frivolous.7 Accordingly, we grant counsel’s petition to

withdraw and affirm the judgment of sentence.

       Petition to withdraw as counsel granted.        Judgment of sentence

affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/24/2019




____________________________________________


6  To the extent Appellant asserts in the body of his brief that prior counsel
was ineffective, Anders Brief at 10, Appellant acknowledges that claims of
ineffective assistance of counsel are to be deferred to PCRA review. Id.;
Commonwealth v. Grant, 813 A.2d 726 (Pa. 2002).

7 When reviewing the outcome of a revocation proceeding, this Court is limited
to determining the validity of the proceeding, the legality of the judgment of
sentence imposed after probation revocation, and the discretionary aspects of
sentencing. Cartrette, 83 A.3d at 1035–1037.

                                          - 10 -